
	
		II
		Calendar No. 939
		110th CONGRESS
		2d Session
		S. 3445
		[Report No.
		  110–443]
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2008
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To impose sanctions with respect to Iran,
		  to provide for the divestment of assets in Iran by State and local governments
		  and other entities, to identify locations of concern with respect to
		  transshipment, reexportation, or diversion of certain sensitive items to Iran,
		  and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2008.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Sanctions
					Sec. 101. Definitions.
					Sec. 102. Clarification and expansion of
				definitions.
					Sec. 103. Economic sanctions relating to Iran.
					Sec. 104. Liability
				of parent companies for violations of sanctions by foreign
				subsidiaries.
					Sec. 105. Increased
				capacity for efforts to combat unlawful or terrorist financing.
					Sec. 106. Reporting requirements.
					Sec. 107. Sense of Congress regarding the imposition of
				sanctions on the Central Bank of Iran.
					TITLE II—Divestment from certain companies that invest in
				Iran
					Sec. 201. Definitions.
					Sec. 202. Authority of State and local governments to divest
				from certain companies that invest in Iran.
					Sec. 203. Safe harbor
				for changes of investment policies by asset managers.
					Sec. 204. Sense of Congress regarding certain ERISA plan
				investments.
					TITLE III—Prevention of transshipment, reexportation, or
				diversion of sensitive items to Iran
					Sec. 301. Definitions.
					Sec. 302. Identification of locations of concern with respect
				to transshipment, reexportation, or diversion of certain items to
				Iran.
					Sec. 303. Destinations of Possible Diversion Concern and
				Destinations of Diversion Concern.
					Sec. 304. Report on expanding diversion concern system to
				countries other than Iran.
					TITLE IV—Effective date; sunset
					Sec. 401. Effective date; sunset.
				
			ISanctions
			101.DefinitionsIn this title:
				(1)Agricultural commodityThe term agricultural
			 commodity has the meaning given that term in section 102 of the
			 Agricultural Trade Act of 1978 (7 U.S.C. 5602).
				(2)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees has the meaning given that
			 term in section 14(2) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50
			 U.S.C. 1701 note).
				(3)Executive agencyThe term executive agency has
			 the meaning given that term in section 4 of the Office of Federal Procurement
			 Policy Act (41 U.S.C. 403).
				(4)Family memberThe term family member means,
			 with respect to an individual, the spouse, children, grandchildren, or parents
			 of the individual.
				(5)Information and informational
			 materialsThe term
			 information and informational materials—
					(A)means information and informational
			 materials described in section 203(b)(3) of the International Emergency
			 Economic Powers Act (50 U.S.C. 1702(b)(3)); and
					(B)does not include information or
			 informational materials—
						(i)the exportation of which is otherwise
			 controlled—
							(I)under section 5 of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2404) (as in effect pursuant to the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.));
			 or
							(II)under section 6 of that Act (50 U.S.C. App.
			 2405), to the extent that such controls promote the nonproliferation or
			 antiterrorism policies of the United States; or
							(ii)with respect to which acts are prohibited
			 by chapter 37 of title 18, United States Code.
						(6)InvestmentThe term investment has the
			 meaning given that term in section 14(9) of the Iran Sanctions Act of 1996
			 (Public Law 104–172; 50 U.S.C. 1701 note).
				(7)Iranian diplomats and representatives of
			 other government and military or quasi-governmental institutions of
			 IranThe term Iranian
			 diplomats and representatives of other government and military or
			 quasi-governmental institutions of Iran has the meaning given that term
			 in section 14(11) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50
			 U.S.C. 1701 note).
				(8)Medical
			 deviceThe term medical
			 device has the meaning given the term device in section 201
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
				(9)MedicineThe term medicine has the
			 meaning given the term drug in section 201 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 321).
				102.Clarification and expansion of
			 definitions
				(a)PersonSection 14(13)(B) of the Iran Sanctions Act
			 of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
					(1)by inserting financial institution,
			 insurer, underwriter, guarantor, and any other business organization, including
			 any foreign subsidiary, parent, or affiliate of the foregoing, after
			 trust,; and
					(2)by inserting , such as an export
			 credit agency before the semicolon.
					(b)Petroleum resourcesSection 14(14) of the Iran Sanctions Act of
			 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended by striking
			 petroleum and natural gas resources and inserting
			 petroleum, petroleum by-products, oil or liquefied natural gas, oil or
			 liquefied natural gas tankers, and products used to construct or maintain
			 pipelines used to transport oil or liquefied natural gas.
				103.Economic sanctions relating to
			 Iran
				(a)In generalNotwithstanding any other provision of law,
			 and in addition to any other sanction in effect, beginning on the date that is
			 15 days after the effective date of this Act, the economic sanctions described
			 in subsection (b) shall apply with respect to Iran.
				(b)SanctionsThe sanctions described in this subsection
			 are the following:
					(1)Prohibition on imports
						(A)In generalExcept as provided in subparagraph (B), no
			 article that is the growth, product, or manufacture of Iran may be imported
			 directly or indirectly into the United States.
						(B)ExceptionThe prohibition in subparagraph (A) does
			 not apply to imports from Iran of information and informational
			 materials.
						(2)Prohibition on exports
						(A)In generalExcept as provided in subparagraph (B), no
			 article that is the growth, product, or manufacture of the United States may be
			 exported directly or indirectly to Iran.
						(B)ExceptionsThe prohibition in subparagraph (A) does
			 not apply to exports to Iran of—
							(i)agricultural commodities, food, medicine,
			 or medical devices;
							(ii)articles exported to Iran to provide
			 humanitarian assistance to the people of Iran;
							(iii)information or informational materials;
			 or
							(iv)goods, services, or technologies necessary
			 to ensure the safe operation of commercial passenger aircraft produced in the
			 United States if the exportation of such goods, services, or technologies is
			 approved by the Secretary of the Treasury, in consultation with the Secretary
			 of Commerce, pursuant to regulations for licensing the exportation of such
			 goods, services, or technologies, if appropriate.
							(3)Freezing assets
						(A)In generalAt such time as the United States has
			 access to the names of persons in Iran, including Iranian diplomats and
			 representatives of other government and military or quasi-governmental
			 institutions of Iran, that are determined to be subject to sanctions imposed
			 under the authority of the International Emergency Economic Powers Act (50
			 U.S.C. 1701 et seq.) or any other provision of law relating to the imposition
			 of sanctions with respect to Iran, the President shall take such action as may
			 be necessary to freeze immediately the funds and other assets belonging to
			 anyone so named and any family members or associates of those so named to whom
			 assets or property of those so named were transferred on or after January 1,
			 2008. The action described in the preceding sentence includes requiring any
			 United States financial institution that holds funds and assets of a person so
			 named to report promptly to the Office of Foreign Assets Control information
			 regarding such funds and assets.
						(B)Asset reporting requirementNot later than 14 days after a decision is
			 made to freeze the property or assets of any person under this paragraph, the
			 President shall report the name of such person to the appropriate congressional
			 committees.
						(4)United States Government
			 contractsThe head of an
			 executive agency may not procure, or enter into a contract for the procurement
			 of, any goods or services from a person that meets the criteria for the
			 imposition of sanctions under section 5(a) of the Iran Sanctions Act of 1996
			 (Public Law 104–172; 50 U.S.C. 1701 note).
					(c)WaiverThe President may waive the application of
			 the sanctions described in subsection (b) if the President—
					(1)determines that such a waiver is in the
			 national interest of the United States; and
					(2)submits to the appropriate congressional
			 committees a report describing the reasons for the determination.
					104.Liability of parent companies for
			 violations of sanctions by foreign subsidiaries
				(a)DefinitionsIn this section:
					(1)EntityThe term entity means a
			 partnership, association, trust, joint venture, corporation, or other
			 organization.
					(2)Own
			 or controlThe term own
			 or control means, with respect to an entity—
						(A)to hold more than 50 percent of the equity
			 interest by vote or value in the entity;
						(B)to hold a majority of seats on the board of
			 directors of the entity; or
						(C)to otherwise control the actions, policies,
			 or personnel decisions of the entity.
						(3)SubsidiaryThe term subsidiary means an
			 entity that is owned or controlled, directly or indirectly, by a United States
			 person.
					(4)United States personThe term United States person
			 means—
						(A)a natural person who is a citizen,
			 resident, or national of the United States; and
						(B)an entity that is organized under the laws
			 of the United States, any State or territory thereof, or the District of
			 Columbia, if natural persons described in subparagraph (A) own or control the
			 entity.
						(b)In generalA United States person shall be subject to
			 a penalty for a violation of the provisions of Executive Order 12959 (50 U.S.C.
			 1701 note) or Executive Order 13059 (50 U.S.C. 1701 note), or any other
			 prohibition on transactions with respect to Iran imposed under the authority of
			 the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.),
			 if—
					(1)the President determines that the United
			 States person establishes or maintains a subsidiary outside of the United
			 States for the purpose of circumventing such provisions; and
					(2)that subsidiary engages in an act that, if
			 committed in the United States or by a United States person, would violate such
			 provisions.
					(c)WaiverThe President may waive the application of
			 subsection (b) if the President—
					(1)determines that such a waiver is in the
			 national interest of the United States; and
					(2)submits to the appropriate congressional
			 committees a report describing the reasons for the determination.
					(d)Effective date
					(1)In generalSubsection (b) shall take effect on the
			 date of the enactment of this Act and apply with respect to acts described in
			 subsection (b)(2) that are—
						(A)commenced on or after the date of the
			 enactment of this Act; or
						(B)except as provided in paragraph (2),
			 commenced before such date of enactment, if such acts continue on or after such
			 date of enactment.
						(2)ExceptionSubsection (b) shall not apply with respect
			 to an act described in paragraph (1)(B) by a subsidiary owned or controlled by
			 a United States person if the United States person divests or terminates its
			 business with the subsidiary not later than 90 days after such date of
			 enactment.
					105.Increased capacity for efforts to combat
			 unlawful or terrorist financing
				(a)FindingCongress finds that the work of the Office
			 of Terrorism and Financial Intelligence of the Department of the Treasury,
			 which includes the Office of Foreign Assets Control and the Financial Crimes
			 Enforcement Network, is critical to ensuring that the international financial
			 system is not used for purposes of supporting terrorism and developing weapons
			 of mass destruction.
				(b)Authorization of appropriations for Office
			 of Terrorism and Financial IntelligenceThere is authorized to be appropriated to
			 the Secretary of the Treasury for the Office of Terrorism and Financial
			 Intelligence—
					(1)$61,712,000 for fiscal year 2009;
			 and
					(2)such sums as may be necessary for each of
			 the fiscal years 2010 and 2011.
					(c)Authorization of appropriations for the
			 Financial Crimes Enforcement NetworkSection 310(d)(1) of title 31, United
			 States Code, is amended by striking such sums as may be necessary for
			 fiscal years 2002, 2003, 2004, and 2005 and inserting
			 $91,335,000 for fiscal year 2009 and such sums as may be necessary for
			 each of the fiscal years 2010 and 2011.
				106.Reporting requirements
				(a)Foreign investment in Iran
					(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the President shall submit to the appropriate
			 congressional committees a report on—
						(A)any foreign investments of $20,000,000 or
			 more made in Iran’s energy sector on or after January 1, 2008, and before the
			 date on which the President submits the report; and
						(B)the determination of the President on
			 whether each such investment qualifies as a sanctionable offense under section
			 5(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701
			 note).
						(2)Subsequent reportsNot later than 1 year after the date of the
			 enactment of this Act, and every 180 days thereafter, the President shall
			 submit to the appropriate congressional committees a report on—
						(A)any foreign investments of $20,000,000 or
			 more made in Iran’s energy sector during the 180-day period preceding the
			 submission of the report; and
						(B)the determination of the President on
			 whether each such investment qualifies as a sanctionable offense under section
			 5(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701
			 note).
						(b)Form of reportsThe reports required under subsection (a)
			 shall be submitted in unclassified form, but may contain a classified
			 annex.
				107.Sense of Congress regarding the imposition
			 of sanctions on the Central Bank of IranCongress urges the President, in the
			 strongest terms, to consider immediately using the authority of the President
			 to impose sanctions on the Central Bank of Iran and any other Iranian bank
			 engaged in proliferation activities or support of terrorist groups.
			IIDivestment from certain companies that
			 invest in Iran
			201.DefinitionsIn this title:
				(1)Energy sectorThe term energy sector refers
			 to activities to develop petroleum or natural gas resources or nuclear
			 power.
				(2)Financial institutionThe term financial institution
			 has the meaning given that term in section 14(5) of the Iran Sanctions Act of
			 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
				(3)IranThe term Iran includes any
			 agency or instrumentality of Iran.
				(4)PersonThe term person means—
					(A)a natural person, corporation, company,
			 business association, partnership, society, trust, or any other nongovernmental
			 entity, organization, or group;
					(B)any governmental entity or instrumentality
			 of a government, including a multilateral development institution (as defined
			 in section 1701(c)(3) of the International Financial Institutions Act (22
			 U.S.C. 262r(c)(3))); and
					(C)any successor, subunit, parent company, or
			 subsidiary of any entity described in subparagraph (A) or (B).
					(5)StateThe term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of
			 the Northern Mariana Islands.
				(6)State or local governmentThe term State or local
			 government includes—
					(A)any State and any agency or instrumentality
			 thereof;
					(B)any local government within a State, and
			 any agency or instrumentality thereof;
					(C)any other governmental instrumentality;
			 and
					(D)any public institution of higher education
			 within the meaning of the Higher Education Act of 1965 (20 U.S.C. 1001 et
			 seq.).
					202.Authority of State and local governments to
			 divest from certain companies that invest in Iran
				(a)Sense of CongressIt is the sense of Congress that the United
			 States Government should support the decision of any State or local government
			 to divest from, or to prohibit the investment of assets of the State or local
			 government in, a person that the State or local government determines poses a
			 financial or reputational risk.
				(b)Authority To divestNotwithstanding any other provision of law,
			 a State or local government may adopt and enforce measures that meet the
			 requirements of subsection (d) to divest the assets of the State or local
			 government from, or prohibit investment of the assets of the State or local
			 government in, any person that the State or local government determines, using
			 credible information available to the public, engages in investment activities
			 in Iran described in subsection (c).
				(c)Investment activities
			 describedA person engages in
			 investment activities in Iran described in this subsection if the
			 person—
					(1)has an investment of $20,000,000 or
			 more—
						(A)in the energy sector of Iran; or
						(B)in a person that provides oil or liquified
			 natural gas tankers, or products used to construct or maintain pipelines used
			 to transport oil or liquified natural gas, for the energy sector in Iran;
			 or
						(2)is a financial institution that extends
			 $20,000,000 or more in credit to another person, for 45 days or more, if that
			 person will use the credit to invest in the energy sector in Iran.
					(d)RequirementsAny measure taken by a State or local
			 government under subsection (b) shall meet the following requirements:
					(1)NoticeThe State or local government shall provide
			 written notice to each person to which a measure is to be applied.
					(2)TimingThe measure shall apply to a person not
			 earlier than the date that is 90 days after the date on which written notice is
			 provided to the person under paragraph (1).
					(3)Opportunity for hearingThe State or local government shall provide
			 an opportunity to comment in writing to each person to which a measure is to be
			 applied. If the person demonstrates to the State or local government that the
			 person does not engage in investment activities in Iran described in subsection
			 (c), the measure shall not apply to the person.
					(4)Sense of Congress on avoiding erroneous
			 targetingIt is the sense of
			 Congress that a State or local government should not adopt a measure under
			 subsection (b) with respect to a person unless the State or local government
			 has made every effort to avoid erroneously targeting the person and has
			 verified that the person engages in investment activities in Iran described in
			 subsection (c).
					(e)Notice to Department of
			 JusticeNot later than 30
			 days after adopting a measure pursuant to subsection (b), a State or local
			 government shall submit written notice to the Attorney General describing the
			 measure.
				(f)NonpreemptionA measure of a State or local government
			 authorized under subsection (b) is not preempted by any Federal law or
			 regulation.
				(g)DefinitionsIn this section:
					(1)InvestmentThe investment of assets, with
			 respect to a State or local government, includes—
						(A)a commitment or contribution of
			 assets;
						(B)a loan or other extension of credit;
			 and
						(C)the entry into or renewal of a contract for
			 goods or services.
						(2)Assets
						(A)In generalExcept as provided in subparagraph (B), the
			 term assets refers to public monies and includes any pension,
			 retirement, annuity, or endowment fund, or similar instrument, that is
			 controlled by a State or local government.
						(B)ExceptionThe term assets does not
			 include employee benefit plans covered by title I of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1001 et seq.).
						(h)Effective date
					(1)In generalExcept as provided in paragraph (2), this
			 section applies to measures adopted by a State or local government before, on,
			 or after the date of the enactment of this Act.
					(2)Notice requirementsSubsections (d) and (e) apply to measures
			 adopted by a State or local government on or after the date of the enactment of
			 this Act.
					203.Safe harbor for changes of investment
			 policies by asset managers
				(a)In generalSection 13(c)(1) of the Investment Company
			 Act of 1940 (15
			 U.S.C. 80a–13(c)(1)) is amended to read as follows:
					
						(1)In generalNotwithstanding any other provision of
				Federal or State law, no person may bring any civil, criminal, or
				administrative action against any registered investment company, or any
				employee, officer, director, or investment adviser thereof, based solely upon
				the investment company divesting from, or avoiding investing in, securities
				issued by persons that the investment company determines, using credible
				information available to the public—
							(A)conduct or have direct investments in
				business operations in Sudan described in section 3(d) of the Sudan
				Accountability and Divestment Act of 2007 (50 U.S.C. 1701 note); or
							(B)engage in investment activities in Iran
				described in section 202(c) of the Comprehensive Iran Sanctions, Accountability, and
				Divestment Act of
				2008.
							.
				(b)SEC regulationsNot later than 120 days after the date of
			 the enactment of this Act, the Securities and Exchange Commission shall issue
			 any revisions the Commission determines to be necessary to the regulations
			 requiring disclosure by each registered investment company that divests itself
			 of securities in accordance with section 13(c) of the Investment Company Act of
			 1940 to include divestments of securities in accordance with paragraph (1)(B)
			 of such section, as added by subsection (a).
				204.Sense of Congress regarding certain ERISA
			 plan investmentsIt is the
			 sense of Congress that a fiduciary of an employee benefit plan, as defined in
			 section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1002(3)), may divest plan assets from, or avoid investing plan assets in, any
			 person the fiduciary determines engages in investment activities in Iran
			 described in section 202(c) of this Act, without breaching the
			 responsibilities, obligations, or duties imposed upon the fiduciary by section
			 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104),
			 if—
				(1)the fiduciary makes such determination
			 using credible information that is available to the public; and
				(2)such divestment or avoidance of investment
			 is conducted in accordance with section 2509.94–1 of title 29, Code of Federal
			 Regulations (as in effect on the day before the date of the enactment of this
			 Act).
				IIIPrevention of transshipment, reexportation,
			 or diversion of sensitive items to Iran
			301.DefinitionsIn this title:
				(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
					(A)the Committee on Banking, Housing, and
			 Urban Affairs, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate; and
					(B)the Committee on Financial Services, the
			 Committee on Foreign Affairs, and the Permanent Select Committee on
			 Intelligence of the House of Representatives.
					(2)End-userThe term end-user means an
			 end-user as that term is used in the Export Administration Regulations.
				(3)Entity owned or controlled by the
			 Government of IranThe term
			 entity owned or controlled by the Government of Iran
			 includes—
					(A)any corporation, partnership, association,
			 or other entity in which the Government of Iran owns a majority or controlling
			 interest; and
					(B)any entity that is otherwise controlled by
			 the Government of Iran.
					(4)Export Administration
			 RegulationsThe term
			 Export Administration Regulations means subchapter C of chapter
			 VII of title 15, Code of Federal Regulations.
				(5)GovernmentThe term government includes
			 any agency or instrumentality of a government.
				(6)IranThe term Iran includes any
			 agency or instrumentality of Iran.
				(7)State sponsor of terrorismThe term state sponsor of
			 terrorism means any country the government of which the Secretary of
			 State has determined has repeatedly provided support for acts of international
			 terrorism pursuant to—
					(A)section 6(j)(1)(A) of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (or any successor
			 thereto);
					(B)section 40(d) of the Arms Export Control
			 Act (22 U.S.C. 2780(d)); or
					(C)section 620A(a) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371(a)).
					(8)Transshipment, reexportation, or
			 diversionThe term
			 transshipment, reexportation, or diversion means the exportation,
			 directly or indirectly, of items that originated in the United States to an
			 end-user whose identity cannot be verified or to an entity owned or controlled
			 by the Government of Iran in violation of the laws or regulations of the United
			 States by any means, including by—
					(A)shipping such items through 1 or more
			 foreign countries; or
					(B)by using false information regarding the
			 country of origin of such items.
					302.Identification of locations of concern with
			 respect to transshipment, reexportation, or diversion of certain items to
			 IranNot later than 180 days
			 after the date of the enactment of this Act, and annually thereafter, the
			 Director of National Intelligence shall submit to the Secretary of Commerce,
			 the Secretary of State, the Secretary of the Treasury, and the appropriate
			 congressional committees a report that identifies all countries that the
			 Director determines are of concern with respect to transshipment,
			 reexportation, or diversion of items subject to the provisions of the Export
			 Administration Regulations to an entity owned or controlled by the Government
			 of Iran.
			303.Destinations of Possible Diversion Concern
			 and Destinations of Diversion Concern
				(a)Destinations of Possible Diversion
			 Concern
					(1)DesignationThe Secretary of Commerce shall designate a
			 country as a Destination of Possible Diversion Concern if the Secretary, in
			 consultation with the Secretary of State and the Secretary of the Treasury,
			 determines that such designation is appropriate to carry out activities to
			 strengthen the export control systems of that country based on criteria that
			 include—
						(A)the volume of items that originated in the
			 United States that are transported through the country to end-users whose
			 identities cannot be verified;
						(B)the inadequacy of the export and reexport
			 controls of the country;
						(C)the unwillingness or demonstrated inability
			 of the government of the country to control diversion activities; and
						(D)the unwillingness or inability of the
			 government of the country to cooperate with the United States in interdiction
			 efforts.
						(2)Strengthening export control systems of
			 Destinations of Possible Diversion ConcernIf the Secretary of Commerce designates a
			 country as a Destination of Possible Diversion Concern under paragraph (1), the
			 United States shall initiate government-to-government activities described in
			 paragraph (3) to strengthen the export control systems of the country.
					(3)Government-to-government activities
			 describedThe
			 government-to-government activities described in this paragraph include—
						(A)cooperation by agencies and departments of
			 the United States with counterpart agencies and departments in a country
			 designated as a Destination of Possible Diversion Concern under paragraph (1)
			 to—
							(i)develop or strengthen export control
			 systems in the country;
							(ii)strengthen cooperation and facilitate
			 enforcement of export control systems in the country; and
							(iii)promote information and data exchanges
			 among agencies of the country and with the United States; and
							(B)efforts by the Office of International
			 Programs of the Department of Commerce to strengthen the export control systems
			 of the country to—
							(i)facilitate legitimate trade in
			 high-technology goods; and
							(ii)prevent terrorists and state sponsors of
			 terrorism, including Iran, from obtaining nuclear, biological, and chemical
			 weapons, defense technologies, components for improvised explosive devices, and
			 other defense items.
							(b)Destinations of Diversion Concern
					(1)DesignationThe Secretary of Commerce shall designate a
			 country as a Destination of Diversion Concern if the Secretary, in consultation
			 with the Secretary of State and the Secretary of the Treasury,
			 determines—
						(A)that the government of the country is
			 directly involved in transshipment, reexportation, or diversion of items that
			 originated in the United States to end-users whose identities cannot be
			 verified or to entities owned or controlled by the Government of Iran;
			 or
						(B)12 months after the Secretary of Commerce
			 designates the country as a Destination of Possible Diversion Concern under
			 subsection (a)(1), that the country has failed—
							(i)to cooperate with the
			 government-to-government activities initiated by the United States under
			 subsection (a)(2); or
							(ii)based on the criteria described in
			 subsection (a)(1), to adequately strengthen the export control systems of the
			 country.
							(2)Licensing controls with respect to
			 Destinations of Diversion Concern
						(A)Report on suspect items
							(i)In generalNot later than 45 days after the date of
			 the enactment of this Act, the Secretary of Commerce, in consultation with the
			 Director of National Intelligence, the Secretary of State, and the Secretary of
			 the Treasury, shall submit to the appropriate congressional committees a report
			 containing a list of items that, if the items were transshipped, reexported, or
			 diverted to Iran, could contribute to—
								(I)Iran obtaining nuclear, biological, or
			 chemical weapons, defense technologies, components for improvised explosive
			 devices, or other defense items; or
								(II)support by Iran for acts of international
			 terrorism.
								(ii)Considerations for listIn developing the list required under
			 clause (i), the Secretary of Commerce shall consider—
								(I)the items subject to licensing requirements
			 under section 742.8 of title 15, Code of Federal Regulations (or any
			 corresponding similar regulation or ruling) and other existing licensing
			 requirements; and
								(II)the items added to the list of items for
			 which a license is required for exportation to North Korea by the final rule of
			 the Bureau of Export Administration of the Department of Commerce issued on
			 June 19, 2000 (65 Fed. Reg. 38148; relating to export restrictions on North
			 Korea).
								(B)Licensing requirementNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Commerce shall require a license to
			 export an item on the list required under subparagraph (A)(i) to a country
			 designated as a Destination of Diversion Concern.
						(3)WaiverThe President may waive the imposition of
			 the licensing requirement under paragraph (2)(B) with respect to a country
			 designated as a Destination of Diversion Concern if the President—
						(A)determines that such a waiver is in the
			 national interest of the United States; and
						(B)submits to the appropriate congressional
			 committees a report describing the reasons for the determination.
						(c)Termination of designationThe designation of a country as a
			 Destination of Possible Diversion Concern or a Destination of Diversion Concern
			 shall terminate on the date on which the Secretary of Commerce determines,
			 based on the criteria described in subparagraphs (A) through (D) of subsection
			 (a)(1), and certifies to Congress and the President that the country has
			 adequately strengthened the export control systems of the country to prevent
			 transshipment, reexportation, and diversion of items through the country to
			 end-users whose identities cannot be verified or to entities owned or
			 controlled by the Government of Iran.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
				304.Report on expanding diversion concern
			 system to countries other than IranNot later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence, in
			 consultation with the Secretary of Commerce, the Secretary of State, and the
			 Secretary of the Treasury, shall submit to the appropriate congressional
			 committees a report that—
				(1)identifies any country that the Director
			 determines may be transshipping, reexporting, or diverting items subject to the
			 provisions of the Export Administration Regulations to another country if such
			 other country—
					(A)is seeking to obtain nuclear, biological,
			 or chemical weapons, defense technologies, components for improvised explosive
			 devices, or other defense items; or
					(B)provides support for acts of international
			 terrorism; and
					(2)assesses the feasability and advisability
			 of expanding the system established under section 303 for designating countries
			 as Destinations of Possible Diversion Concern and Destinations of Diversion
			 Concern to include countries identified under paragraph (1).
				IVEffective date; sunset
			401.Effective date; sunset
				(a)Effective
			 dateExcept as provided in
			 sections 202 and 303(b)(2)(A), the provisions of, and amendments made by, this
			 Act shall take effect on the date that is 120 days after the date of the
			 enactment of this Act.
				(b)SunsetThe provisions of this Act shall terminate
			 on the date that is 30 days after the date on which the President certifies to
			 Congress that—
					(1)the Government of Iran has ceased providing
			 support for acts of international terrorism and no longer satisfies the
			 requirements for designation as a state sponsor of terrorism under—
						(A)section 6(j)(1)(A) of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (or any successor
			 thereto);
						(B)section 40(d) of the Arms Export Control
			 Act (22 U.S.C. 2780(d)); or
						(C)section 620A(a) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371(a)); and
						(2)Iran has ceased the pursuit, acquisition,
			 and development of nuclear, biological, and chemical weapons and ballistic
			 missiles and ballistic missile launch technology.
					
	
		August 1, 2008
		Read twice and placed on the calendar
	
